Citation Nr: 0107484	
Decision Date: 03/13/01    Archive Date: 03/16/01

DOCKET NO.  99-03 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increased rating for bilateral 
defective hearing, currently evaluated as 10 percent 
disabling.

2.  Entitlement to an increased rating for low back 
disability, currently evaluated as 20 percent disabling.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1958 to June 
1978.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a September 1998 rating 
decision by the Columbia, South Carolina RO that granted an 
increased (10 percent) rating for bilateral defective hearing 
and denied an increased (greater than 10 percent) rating for 
low back disability.  This case was before the Board in April 
1999 when it was remanded for additional development.  By 
rating decision dated in November 1999, the rating for low 
back disability was increased from 10 percent to 20 percent.  
The veteran then continued his appeal.

In December 2000, a hearing was held at the Columbia, South 
Carolina RO before C.W. Symanski, who is the member of the 
Board rendering the final determination in this claim and was 
designated by the Chairman of the Board to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 1991).


REMAND

The veteran contends that his service-connected bilateral 
hearing loss and low back disability are more disabling than 
currently evaluated.  There has been a significant change in 
the law during the pendency of this appeal.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law eliminates the concept 
of a well-grounded claim, redefines the obligations of the VA 
with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, and for reasons more fully 
explained below, a remand is required.

Bilateral Hearing Loss

The veteran's most recent VA audiological examination was 
conducted in September 1998.  He testified during a December 
2000 travel Board hearing that his hearing has gotten worse 
since 1988.  He stated that he is "not able to comprehend . 
. . what's being said."  He further stated that "it's just 
almost impossible" to hear "people with a low tone" of 
voice.

VA has a duty to assist the veteran in the development of 
facts pertaining to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (2000).  The United States Court 
of Appeals for Veterans Claims (Court) has held that the duty 
to assist includes, when appropriate, the duty to conduct a 
thorough and contemporaneous examination of the veteran that 
takes into account the records of prior medical treatment.  
Green v. Derwinski, 1 Vet. App. 121 (1991).  This is to 
ensure that the evaluation of a disability is a fully 
informed one.  In addition, the Court has stated that where 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  As the veteran has contended 
that his present level of disability is more severe than when 
he was examined by VA in September 1998, an assessment of the 
present level of disability is needed. 

Low Back

The Board notes that the medical evidence of record contains 
many references to increased pain in the veteran's low back.  
For example, a September 1998 VA examination report notes the 
veteran's complaints of low back pain with radiation to the 
lower extremities.  The veteran indicated that his low back 
disability made it difficult for him to climb stairs.  In 
addition, the veteran testified during the December 2000 
travel Board hearing that he experienced "constant pain' and 
spasms "once or twice a month" in his back, as well as 
numbness in his right leg.  He reported periods of time when 
he could not stand or sit because of his back pain; he 
further reported that he had been bedridden because of his 
back pain.

In addition, the veteran testified that he has been receiving 
treatment for his service-connected low back disability at 
the VA Medical Center (VAMC) in Columbia, South Carolina.  
Significantly, however, while several treatment records from 
the Columbia VAMC dated from June 1998 to August 1999 have 
been obtained, no attempt was made to obtain the veteran's 
complete record of treatment at the Columbia VAMC.  VA 
medical records are deemed to be constructively of record in 
proceedings before the Board.  Bell v. Derwinski, 2 Vet. App. 
611 (1992).  The Columbia VAMC outpatient treatment records 
must be associated with the file before further review of the 
veteran's claim may be undertaken.

Additionally, arguments made by the veteran such as those 
mentioned above imply that he experiences difficulties beyond 
that described by the available record, particularly after 
using the affected joints or musculature.  In such instances, 
the provisions of 38 C.F.R. § 4.40 (2000) require that 
examinations be conducted that adequately portray not only 
the identifiable anatomical damage, but the functional loss 
experienced by the veteran.  More specifically, in the case 
of DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court 
specifically pointed out that an examination of 
musculoskeletal disability done for rating purposes must 
include consideration of all factors identified in 38 C.F.R. 
§§ 4.40, 4.45.  Id.

In reviewing the September 1998 VA examination report, it 
appears that the extent of functional disability due to pain 
is not adequately portrayed in accordance with the directives 
of the Court in DeLuca.  In this regard it is noted that 38 
C.F.R. § 4.40 requires that rating of disabilities of the 
musculoskeletal system reflect functional loss due to pain 
and reduced strength or endurance.  A part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.45, 4.59.  In DeLuca the Court emphasized that a 
VA rating examination must be conducted so as to portray 
adequately not only the identifiable anatomical damage, but 
also the functional loss experienced by the veteran.  As 
noted above, the Court specifically pointed out that such 
examinations must include consideration of all factors 
identified in 38 C.F.R. §§ 4.40, 4.45.  DeLuca specifically 
requires that the medical examiner should be asked to 
determine whether there is any weakened movement, excess 
fatigability, or incoordination attributable to the service-
connected disabilities; and, if feasible, these 
determinations should be expressed in terms of the degree of 
additional range of motion loss or ankylosis.  Additionally, 
the medical examiner should be asked to express an opinion on 
whether pain could significantly limit functional ability 
during flare-ups.  This determination should also, if 
feasible, be portrayed in terms of the degree of additional 
range of motion loss or ankylosis.

Although further delay is regrettable, additional VA 
orthopedic examination is warranted to ensure a fully 
informed decision regarding the veteran's claim.  It is the 
Board's judgment that a VA neurological examination is also 
warranted for the purpose of determining the current severity 
of the veteran's service-connected low back disability. 

The Board regrets any further delay in this case.  However, 
for the reasons noted above, the Board concludes that 
additional development of the record is required prior to 
appellate disposition.  Accordingly, the case is hereby 
REMANDED for the following actions:

1.  The RO should contact the veteran and 
inquire as to where he has received 
treatment for his bilateral defective 
hearing and low back disability since 
July 1998.  After obtaining the necessary 
releases, the RO should then contact the 
named medical providers and request 
copies of all medical records concerned 
with treatment of the veteran since July 
1998.  All records obtained, including 
any treatment records which may have been 
prepared at the Columbia, South Carolina 
VAMC as indicated by the veteran in his 
December 2000 travel Board hearing, 
should be associated with the claims 
file.  If the RO is unable to obtain all 
relevant records, the veteran should be 
notified of the records VA is unable to 
obtain, the efforts taken by the 
Secretary to obtain those records and any 
further action to be taken by VA with 
respect to the claims.

2.  Thereafter, the veteran should be 
scheduled for a VA audiological 
examination to determine the current 
level of hearing disability by the use of 
controlled speech discrimination and 
puretone audiometry testing in accordance 
with 38 C.F.R. § 4.85.  

3.  The veteran should be also scheduled 
for special VA neurological and 
orthopedic examinations for the purpose 
of determining the current severity of 
his service-connected low back 
disability.  The claims file and a copy 
of this Remand must be made available to 
the examiners for their review prior to 
the examination.

The orthopedic examiner should conduct 
all indicated special tests and studies, 
to include x-ray examinations and range 
of motion studies expressed in degrees 
and in relation to normal range of 
motion.  The examiner should fully 
describe any pain, weakened movement, 
excess fatigability and incoordination 
present.  If feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion loss or ankylosis due to any 
pain, weakened movement, excess 
fatigability, or incoordination.  If the 
examiner feels that such determinations 
are not feasible, this should be stated 
for the record together with the reasons 
why it was not feasible.  The examiner 
should also provide an opinion as to 
whether pain could significantly limit 
functional ability during flare-ups or 
when the lumbosacral spine is used 
repeatedly over a period of time.  This 
determination should if feasible, be 
portrayed in terms of the degree of 
additional range of motion loss due to 
pain on use or during flare-ups.  If the 
examiner feels that such determinations 
are not feasible, this should be stated 
for the record together with the reasons 
why it was not feasible.

The neurologist should note all symptoms 
compatible with sciatic neuropathy, 
including characteristic pain, 
demonstrable muscle spasm, absent ankle 
jerk, or other neurological findings 
appropriate to the site of the diseased 
disc(s).  The neurologist should also 
note the frequency and duration of 
attacks of such symptomatology and 
objective neurological findings.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5293.  
All indicated tests should be 
accomplished.

4.  Upon receipt of the examination 
reports, the RO should review the reports 
to ensure that they are adequate for 
rating purposes.  If not, the RO should 
return the examination report(s) to the 
examining physician(s) and request that 
all questions be answered.

5.  Upon completion of the requested 
development above and ensuring that the 
provisions of the Veterans Claims 
Assistance Act of 2000 have been complied 
with, the RO should readjudicate the 
veteran's claims on the basis of all 
evidence of record and all applicable law 
and regulations.  If any decision remains 
adverse to the veteran, the RO should 
provide the veteran with a supplemental 
statement of the case and the applicable 
time to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matters that the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. W. SYMANSKI 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




